PRO YO STY, J.
This is a mandamus suit to compel the chairman and members of the Democratic judicial committee of the Twenty-Eighth judicial district of this state to declare the plaintiff a duly qualified candidate at a primary election to be held on the 12th of April, 1917, to nominate the candidate of the said party at an election to be held on the 24th day of the same month. The re*887lator has appealed from an adverse decision of his suit. The appeal is suspensive. But we do not see what relief can be extended to relator, since the election of April 24th has now taken place; and there is no longer any election at which the relator could be a candidate. The appeal must therefore be dismissed.
Apipeal dismissed.